Citation Nr: 0939971	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-22 534	)	DATE
	)
	)



THE ISSUE

Whether a December 1984 decision of the Board of Veterans' 
Appeals (Board) denying an evaluation in excess of 10 percent 
for post-concussion syndrome should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Barbara J. Cook, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Moving Party (appellant) served on active duty from 
December 1976 to January 1979.

This matter comes before the Board on motion by the appellant 
alleging CUE in a December 1984 decision.

In June 2007, the appellant's motion to advance the 
appellant's case on the docket was granted.

In July 2007, the Board denied the appellant's claim of CUE 
in the December 1984 decision.  The appellant appealed the 
Board's July 2007 decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Partial Remand (JMPR), the Court, vacated the 
Board's July 2007 decision and remanded the matter to the 
Board for consideration of an alternate theory of entitlement 
under CUE.  Specifically, the Board was ordered to consider 
the applicability of 38 C.F.R. §§ 3.343 and 3.344.  

In August 2008, the Board denied the appellant's claim of CUE 
taking into consider those regulations.  The appellant again 
appealed to the Court.  

Pursuant to a Joint Motion for Remand (JMR), the Court 
vacated the Board's August 2008 decision for the failure of 
the Board to consider 38 C.F.R. § 3.655(a) (1981) (Failure to 
report of Veterans Administration examination).  

In sum, although the appellant is challenging a December 1984 
decision of the Board, the basis of that challenge is that in 
1981 and the three years following, VA did not follow the 
proper procedures and apply the law that was then in effect.  
For the most part, the regulations at issue were not amended 
between 1981 and 1984, inclusive, so a parenthetical of 
(1981-1984) in the citations to the Code of Federal 
Regulations will indicate that the regulation remained the 
same for all four years.  For any regulations that were 
amended during that time period, the citation will also 
include an explanatory parenthetical to address the 
particular amendment.  Any Code of Federal Regulations 
citations without a year identified will be to the current 
version-that is, 2007.


FINDINGS OF FACT

1.  In December 1984, the Board denied an evaluation in 
excess of 10 percent for post-concussion syndrome.

2.  The appellant's initial evaluation of 100 percent for 
post-concussion syndrome was properly discontinued when he 
failed to report to his required VA examinations; he did not 
provide an adequate reason for not reporting to the last 
scheduled examination in December 1981.

3.  The appellant's evaluation of 10 percent, effective from 
January 1, 1982, was a resumption of a previously-
discontinued disability rating and was not a reduction in the 
continuance of a total disability rating.

4.  No procedural error was committed.

5.  The December 1984 Board decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The December 1984 decision denying an evaluation in excess of 
10 percent for post-concussion syndrome was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.655, 20.1400 to 20.1411 (2009); 
38 C.F.R. §§ 3.103, 3.158, 3.327, 3.343, 3.344, 3.501, 3.655, 
4.28 (1981-1984).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for Department of Veterans Affairs 
(VA) benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  This law contemplates VA's notice 
and duty to assist obligations in the context of claims for 
benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process.").  The Board therefore finds that 
the provisions of the VCAA, and its implementing regulations, 
are not applicable to the adjudication of the issue of CUE in 
the December 1984 Board decision on appeal. 


Preliminary Matters

The appellant has alleged CUE in a December 1984 Board 
decision, wherein the Board denied an evaluation in excess of 
10 percent for post-concussion syndrome.  A decision issued 
by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 
C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of 
the Board that are final and binding, including decisions of 
the degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, 
however, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  

However, effective November 21, 1997, the provisions of Pub. 
L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 
7111 (West 2002 & Supp. 2009)) permit challenges to decisions 
of the Board on the grounds of CUE.  The final regulations 
amending the Rules of Practice before the Board were 
promulgated and became effective on February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of CUE.  See 38 C.F.R. § 20.1400 (2009).

All final Board decisions are subject to revision [for CUE] 
except: (1) Decisions on issues which have been appealed to 
and decided by court of competent jurisdiction; and (2) 
Decisions on issues which have been subsequently decided by a 
court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  
The Court reasoned that where it affirms a determination by 
the Board on a particular issue, the Board's decision is 
replaced by the decision of the Court on that issue and, 
thus, there is no longer a decision by the Board subject to 
revision.  See Disabled American Veterans v. Gober, 234 F.3d 
682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. 
App. 310 (2005).

The Board has original jurisdiction to consider motions for 
revision of prior Board decisions.  Motions should be filed 
at the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.

In this case, the appellant's motion met the specific 
pleading requirements.  See 38 C.F.R. §§ 20.1400-1411.  

It is contended that had the Board correctly applied the 
extant statutory or regulatory provisions, the outcome would 
have been manifestly different and the moving party would 
have been granted.  The appellant and his representative 
contend that the Board failed to apply 38 C.F.R. §§ 3.343 and 
3.344 and consider the propriety of the reduction, a matter 
which the appellant appealed and which was never adjudicated.  
In addition, they contend that the appellant failed to report 
for VA examinations due to an adequate reason.  See 38 C.F.R. 
§ 3.655(a) (1981) (Failure to report of Veterans 
Administration examination).  Further, they maintain that the 
discontinuance of the 100 percent rating was invalid and 
improperly not reinstated and resumed.  

The appellant's representative has additionally argued that 
the Board in 1984 ruled that the maximum rating was 10 
percent; however, since the appellant did not only have 
subjective symptoms, that was not the maximum rating.  

In addition, they argue that the appellant had appealed the 
"reduction" of his benefits.

As the appellant has at least specified the statute and 
regulation that he argues were not applied, the Board finds 
the motion compliant with regulatory requirements and will 
address the merits of his contentions.


CUE

The regulations codify the current requirements for a CUE 
motion that the Court has defined for motions of CUE in RO 
rating decisions.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 
C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different, but for the error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  See Russell v. Principi, 3 Vet. 
App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE. CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 
20.1403(d).

3.  Disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 
38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on 
the record that existed when the prior decision was made, 38 
C.F.R. § 20.1403(b), unless the Board decision was decided on 
or after July 21, 1992.  In those cases, the record 
technically includes matter possessed by VA not later than 90 
days before the file was transferred to the Board, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In 
fact, the movant bears the burden of presenting specific 
allegations of error that would amount to CUE.  Thus, for a 
moving party to make a successful CUE showing is an extremely 
difficult burden.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an 
alleged failure in the duty to assist may never form the 
basis of a valid claim of CUE, because it essentially is 
based upon evidence that was not of record at the time of the 
earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  The fact that medical knowledge was not advanced to 
its current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the appellant must argue that 
either the correct facts were not considered by the Board or 
that applicable laws and regulations were not correctly 
applied in the rating decision at issue.  Such a 
determination must be based on the record and the law that 
existed at the time of that rating decision..  Eddy v. Brown, 
9 Vet. App. 52 (1996).  Where evidence establishes CUE, the 
prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  Id.


A.  Procedural Background

By correspondence received in June 2007, the appellant 
alleged CUE in the Board's December 1984 decision.  
Specifically, he contended that the Board ignored various lay 
accounts of sleep disturbance, memory loss, headaches, and 
syncope.  Most relevant are the lay statements from the 
appellant 's employers which indicate the appellant suffered 
additional injuries due to syncopal events, not to mention 
restriction of duties, loss of pay, and loss of opportunity 
for promotion.  The appellant asserts this lay testimony 
constitutes objective evidence of a greater level of 
disability than that allowed by the Board.

In July 2007, the Board issued a decision that CUE was not 
shown in the December 1984 decision.  The Board found that at 
the time of the December 1984 decision, the Board had not 
only considered the evidence identified by the Moving Party, 
but had explicitly discussed all but one lay statement in the 
December 1984 decision.  With respect to that one lay 
statement, the Board found that the person making the 
statement had no personal knowledge of the events described, 
but was merely relaying what the Moving Party had told him.  
Moreover, the record contained other evidence of the facts 
described in that statement.  Even if the December 1984 Board 
had failed to consider that statement, since the information 
contained in the letter would not modify the facts as they 
were known at the time, the Board determined that there was 
no CUE in the Board's December 1984 decision.

The appellant appealed to the Court.  In May 2008, the 
appellant and counsel for VA filed with the Court a JMPR.  
Since the Moving Party did not contest the Board's July 2007 
decision regarding the CUE theory discussed in the Board's 
July 2007 decision, the parties agreed that the issue of CUE 
based on the theory that in its December 1984 decision the 
Board had not considered all relevant evidence, should be 
dismissed.  The parties asserted, however, that in its July 
2007 decision, the Board had improperly failed to address an 
alternative CUE theory-that is, that by reducing the 
appellant's disability rating from 100 percent to 10 percent, 
the Board committed CUE in its December 1984 decision, a 
theory which was not contained in the Moving Party's three-
page motion for revision filed with the Board in July 2007.

As discussed in detail below, because the appellant's 
disability was not stabilized, under VA regulations, he was 
required to report for a VA examination to reexamine his 
disability two years after discharge from service.  Because 
he failed to report to the required VA examinations, his 
disability compensation payments were discontinued.  Thus, 
when he thereafter reported for his required VA examinations, 
the disability rating assigned was in accordance with the 
special rules for the resumption of the disability rating 
following the failure to report for a required examination.  
VA followed all the applicable regulations.

The appellant, however, ignores the regulations governing the 
discontinuation of disability compensation payments due to 
failure to report for required VA examination, and argues 
that the Board improperly reduced the continuance of a total 
disability rating.  Not only does he rely on a regulation 
that explicitly does not apply to a disability that was not 
long-standing, but he fails to understand that the total 
disability rating was discontinued by his own actions.  The 
newly raised contention that the appellant had an adequate 
reason for not showing for his VA examinations is without 
merit as discussed below.  There is no CUE in the Board's 
December 1984 decision.


B.  The Board Committed No CUE in its December 1984 Decision


(1)  The appellant failed to report to required VA 
examinations

In May 1979, the VA Regional Office (RO) in Anchorage, 
Alaska, granted service connection for the Moving Party's 
post-concussion syndrome and assigned a 100 percent 
disability rating.  In that rating decision, the RO indicated 
that a future examination was necessary in January 1981.

Every person in receipt of compensation was required to 
submit to examinations when required under VA regulations or 
other proper authority.  38 C.F.R. § 3.329 (1981-1984).  
Reexaminations were requested where the disability was likely 
to improve materially in the future.  38 C.F.R. § 3.327(a) 
(1981-1984).  Following an initial VA examination, 
reexamination would be scheduled within not less than two 
years or not more than 5 years within the judgment of the 
rating board, unless another time period would be specified.  
38 C.F.R. § 3.327(b) (1981-1984).

A future examination would not be scheduled, however, when a 
disability had been established as static.  38 C.F.R. § 
3.327(b) (1981-1984).  However, at the time of the initial 
evaluation, the Moving Party's disability had not been 
established as static.  The fact that as part of the May 1979 
rating decision, the RO determined that a reexamination 
should be scheduled by January 1981 shows that the RO had 
made no determination that the disability was established as 
static.  Indeed, at the time of that rating decision, the 
appellant had not yet had a VA compensation and pension (C&P) 
examination.  Rather, the evaluation by the RO had been 
assigned based on the findings in the appellant's service 
treatment records.

The Board notes that simultaneous to the action regarding the 
appellant's compensation benefits was action with regard to 
the appellant's application and grant of Chapter 34 
educational assistance benefits.  The appellant had been 
awarded educational benefits and was corresponding to VA with 
regard to those benefits and pursuing a college education.  
According to a January 13, 1981 VA Form 119, Report of 
Contact, the appellant was residing in Eureka, California.  

In February 1981, the appellant's claims file was transferred 
from the RO in Los Angeles, California, to the RO in San 
Francisco, California.  In March 1981, the RO wrote to the 
appellant at his address of record in Eureka, California, 
asking him to furnish authorizations for medical records for 
treatment from 1980 through March 1981.  The claims folder 
does not show that that letter was returned as undeliverable.  
The appellant did not send the medical authorizations to VA.

In March 1981, the appellant's address was changed to 
Newhall, California.  In May and July 1981, the appellant was 
scheduled for reexamination in San Francisco, California.  He 
failed to report for the examinations.  It appears that the 
appellant was residing at the Eureka, California address per 
the VA Form 119; thus, these notifications were sent to the 
wrong address.  As such, there was adequate reason for the 
failure to report for the May and July 1981 examinations.  

Thereafter, the appellant's claims folder was transferred to 
the RO at Anchorage, Alaska.  The reason for the transfer of 
the claims file is that the Veteran had been approved to use 
his educational assistance benefits for attendance of the 
University of Alaska.  Per a VA Form 22-1995 dated July 10, 
1981, the appellant was enrolled in school in Fairbanks, 
Alaska and was residing at a residence in Fairbanks, Alaska, 
an address which he had provided to VA.  A Certificate of 
Eligibility (VA Form 22-1993a) was mailed to the Veteran at 
his Fairbanks address on August 18, 1981.

In accordance with that address information of record, in 
September 1981, the RO in Anchorage sent the appellant notice 
that arrangements were being made to schedule an examination 
in Alaska.  A neurology examination was scheduled for 
December 1981.  The appellant did not report for the 
examination and no explanation was provided.

In December 1981, the Anchorage RO put a notation in the 
appellant's claims file that he failed to make required 
medical appointments, there were no static disabilities, and 
that his compensation payments should be suspended for 
failure to keep the medical appointments.

Thereafter, in December 1981, the Anchorage RO wrote to the 
appellant at his current address of record in Fairbanks and 
informed him that since he had not reported for his scheduled 
examination, the RO had had to discontinue his payments.  The 
letter advised him that unless he informed the VA of his 
willingness to report for an examination, no further action 
would be taken.  If he contacted the RO, the examination 
would be rescheduled and his claim would be reconsidered.  
The letter also notified the appellant that if he believed 
the decision was incorrect, his notice of procedural and 
appellate rights was printed on the reverse side of the 
letter.  See 38 C.F.R. § 3.103 (1981-1984) (due process, 
procedural and appellate rights with regard to disability 
benefits).  Although the claims folder contains one note that 
the last date the benefits had been paid was October 1, 1981, 
the copy of the C&P Master File in the claims folder shows 
that payments were discontinued as of January 1, 1982.

The regulations as in effect in December 1981 provided that 
when a veteran failed to report for a VA examination without 
adequate reasons, the awards to the veteran would be 
discontinued except as provided in paragraph (b).  38 C.F.R. 
§ 3.655(a) (1981-1984).  There were two exceptions to that 
discontinuation rule that do not apply here.  The first 
exception was that if a veteran had one or more static 
disabilities and failed to report for a VA examination, that 
veteran's award would be amended to pay an amount based on 
the static disabilities.  38 C.F.R. § 3.655(b) (1981-1984).  
As noted above, appellant's disability was not established as 
static at the time of the May 1979 rating decision.  Further, 
since the appellant had not provided medical authorizations 
for his treatment records for 1980 and 1981, in December 
1981, there was no additional medical evidence in the claims 
file to establish whether the disability had become static.

The other exception to the discontinuation rule applied when 
a veteran had been assigned a prestabilization rating.  In 
that circumstance, upon a veteran's failure to report to 
required VA examinations, the disability would be deemed a 
static disability for purposes of discontinuation of awards.  
38 C.F.R. § 3.655(b) (1981-1984).  A prestabilization rating 
could be assigned in lieu of schedular ratings, but not if a 
total disability rating was immediately assignable at 
discharge by using the schedular criteria.  38 C.F.R. § 4.28 
(1981-1984).  Since a 100 percent rating based on the 
schedular criteria had been assigned from the day following 
the discharge date to the appellant's disability, no 
prestabilization rating had been assigned.  Thus, neither 
exception to the discontinuation rule applies to this case.  
The general rule-that is, that when a veteran failed to 
report for a VA examination, the awards to that veteran would 
be discontinued-was applicable here.

The Board notes that as a result of a 1993 amendment, section 
3.655 of the regulations now provides that when a veteran 
fails to report for a VA examination without good cause, the 
veteran must be given a pre-termination notice informing the 
veteran that the payments will be terminated after 60 days.  
38 C.F.R. § 3.655(c) (2009) (as amended by 58 Fed. Reg. 46865 
(Sept. 3, 1993)).  However,  no such pre-termination notice 
requirement existed during the period at issue in this case.

The appellant and his representative assert that 38 C.F.R. 
§ 3.655(a) (1981) (Failure to report of Veterans 
Administration examination) was not applied correctly.  
Specifically, they maintain that the appellant had an 
adequate reason for not reporting to his scheduled VA 
examination.  The Board notes that there was an adequate 
reason for the initial scheduled examinations as that notice 
appears to have been sent to the wrong address.  However, 
thereafter, the appellant was scheduled again for a VA 
examination in Alaska in December 1981.  With regard to this 
last examination, the appellant and his representative 
maintain that the notice was also sent to the wrong address 
because the appellant was not living in Alaska, but was 
rather was residing in California in December 1981, i.e., the 
"adequate reason."  However, the record contradicts their 
argument.  The appellant was scheduled to commence school in 
Alaska at the University of Alaska and had been approved for 
those benefits which he sought.  The appellant had applied 
for those benefits, been approved for those benefits, and had 
provided VA with his schooling information and his address in 
July 1981.  He indicated that he was seeking higher education 
in Alaska and pursued those benefits, providing the Alaska 
address.  VA in turn scheduled the appellant for his 
neurology examination in Alaska in December 1981, per the 
address of record.  As noted, the appellant did not report 
for the examination and no explanation was provided at that 
time.  Evidence showing that the Veteran had returned to 
California from Alaska was not received at the RO until 
February 1982 (as discussed below).  It appears that the 
Veteran had returned to California prior to the scheduled 
examination in Alaska in December 1981; however, he failed to 
inform VA of that fact.  Therefore, he did not have an 
adequate reason for not reporting to his scheduled VA 
examination in December 1981.  In short, he had moved from 
Alaska back to California (apparently in August 1981) and did 
not inform VA of this fact or of his new address until 
February 1982.  

In sum, the Board finds that the appellant did not have an 
adequate reason for failing to report for the examination 
scheduled in Alaska in December 1981.  He had provided an 
Alaska address, coincident to his approval for VA educational 
benefits at the University of Alaska.  Whether or not he used 
those benefits is irrelevant.  He provided the address and VA 
sent the notice to the address of record.  The purported 
"adequate reason" provided by the appellant at this 
juncture is contradicted in the record and not accepted.  


(2)  VA properly refused the appellant's request to resume 
payments

In a statement dated in August 1981 and received at the RO in 
February 1982, the Veteran contacted the RO in Los Angeles, 
California, and provided an address in Avila Beach, 
California.  He also explained that he had not received 
notice of the July 31, 1981, VA examination until August 
1981, because he had been away from home for four months.  He 
stated he was willing to report for an examination and asked 
to be rescheduled.  He also requested that his compensation 
not be stopped because he needed the income.  He did not 
mention the December 1981 examination.  See VA Form 21-4138, 
dated August 24, 1981, and received on February 3, 1982.  

In a February 3, 1982 Report of Contact, the Veteran called 
the RO to inquire about a missing compensation check.  The RO 
staff "learned from the machine" that the Veteran was 
suspended for missing an examination.  The Veteran indicated 
that it was his understanding than an examination was 
scheduled in Alaska.  He stated that he was in Alaska on 
vacation only, and learned of the examination after he was 
back home.  He asked that he be rescheduled for an 
examination.  It was noted that he seemed rational, but was 
upset to suddenly lose his entire income.

The regulations in effect in 1982 at the time of the 
appellant 's request to resume payments provided for a 
resumption of disability compensation payments under two 
circumstances, after a veteran reported to the rescheduled 
examination or when there was no change in the evaluation, 
that is, when the evidence clearly established that during 
the period of his failure to report, the disability existed 
in the former compensable degree, the claim was not 
abandoned, and the rating agency had confirmed and continued 
the prior evaluation.  38 C.F.R. § 3.655 (1981-1984).  As of 
the appellant's February 1982 request, the RO had not yet 
determined whether the prior evaluation should be continued.  
As a result, the general rule that applied to veterans who 
had shown up with for an examination after having had payment 
discontinued for an earlier failure to report for an 
examination is applicable here.  As noted, the Board does not 
accept that the appellant had an adequate reason not to 
report since he stated that the reason was that he did not 
receive the notice, yet the notice was sent to the accurate 
address in Alaska.  

In a Deferred or Confirmed rating decision in March 1982, the 
RO determined that resumption of payments was not appropriate 
in this case.  The RO noted that the original evaluation was 
subject to a 2-year review and that the date the benefits 
were last paid was already beyond the two years after the 
January 10, 1979, effective date of the original award.  The 
appellant had not reported at that time for a reexamination.  
Thereafter, an April 2, 1982 letter was sent to the appellant 
from the Los Angeles RO informing him that his payments would 
not be resumed because his rating was required to be reviewed 
after two years and he failed to report for the scheduled 
physical examination.  He was advised that now he would have 
to be reevaluated by a reopened compensation claim and no 
payments would be authorized until he received a new 
evaluation rating.  Since that determination followed the 
regulation governing the resumption of disability 
compensation payments after a veteran's failure to report for 
a VA examination, the RO properly determined that resumption 
of payments was not warranted.

The appellant's representative argues that not all cases 
require a reexamination since 38 C.F.R. § 3.327 uses language 
stating that an examination will be scheduled within two 
years "if in order."  In addition, she argues that the 
burden is on VA to schedule the examination.  As noted above, 
VA did schedule the examination and the Veteran failed to 
report without an adequate reason.  The examination was 
deemed by the RO to be "in order" since the disability in 
question was not static, as explained above.  


(3)  Assigning a new evaluation after the discontinuation of 
payments was appropriate

In March 1982, the appellant reported to the rescheduled C&P 
reexamination.  A rating decision was issued in April 1982, 
with notice provided by letter dated April 29, 1982.  The RO 
determined that the appellant's disability was considered to 
be at a non-compensable level.  Explaining that because the 
account had been suspended, the reduction provisions of 38 
C.F.R. § 3.105 were not applicable, the RO determined that 
the noncompensable rating was effective from January 1, 1982.  

In June 1982, August 1982, and September 1982, the Veteran 
submitted statements disagreeing with the April 1982 rating 
decision which reduced his compensation rating from 100 to 0 
percent.  He argued that he did not feel that his March 1982 
examination was adequate and that the impairment of his 
earning capacity was severe.  A statement of the case was 
issued in December 1982.  The Veteran responded in a 
statement dated December 14, 1982, that he requested review 
of his claim for a compensable rating.  He contended that his 
March 1982 VA examination was cursory.  In an August 1983 
decision, the appellant's evaluation was increased to 10 
percent, effective from January 1, 1982.  

After the appellant perfected his appeal, the Board issued a 
December 1984 decision determining that a disability rating 
in excess of 10 percent was not warranted.  When the Board's 
decision was issued, the April 1982 decision and the August 
1983 decisions were subsumed in the Board's December 1984 
decision.  See 38 C.F.R. § 20.1104.

The assignment of a new evaluation after the C&P examination 
was conducted was proper.  As discussed above, the 
regulations provide specific rules governing the resumption 
of disability compensation payments after those payments have 
been discontinued for a veteran's failure to report for a 
required VA examination.  38 C.F.R. § 3.655 (1981-1984).  
Clearly, since the appellant's disability had been rated at 
100 percent prior to the discontinuation of the payments, and 
since 100 percent is the highest schedular rating available, 
the rule governing an increased evaluation is not applicable 
here, 38 C.F.R. § 3.655(e) (1981-1984).  Similarly, since the 
appellant reported for the VA examination within one year 
from notice of the exam, the rule governing resumption of 
payments after a claim has been abandoned is not applicable 
here.  38 C.F.R. § 3.655(f) (1981-1984); see also 38 C.F.R. § 
3.158 (a claim is abandoned when the disability compensation 
payments have been discontinued and the veteran fails to 
report for an examination within one year from the date the 
exam is requested).

It is the rule governing a reduced evaluation that is 
applicable here.   The regulations provide that if, after 
failing to report for a VA examination and the 
discontinuation of payments, the veteran reports for the 
examination and the data shows a changed condition so that 
the disability is no longer compensable to the same degree, 
the award will not be reopened for the period of 
discontinuance.  38 C.F.R. § 3.655(d) (1981-1984).  With an 
exception not relevant here, if a lesser compensable degree 
of disability is shown, the award will be resumed at the 
lower rate.  38 C.F.R. § 3.655(d) (1981-1984).  In other 
words, if the data from the reexamination shows that the 
veteran's disability should properly be assigned a lower 
disability rating, the lower disability rating will be 
assigned for the period during which the prior evaluation was 
discontinued.

That is exactly what was done here.  Because the March 1982 
examination showed that a 10 percent rating was warranted, 
the 10 percent rating was assigned as of January 1982, the 
date when the payments had been discontinued.  Thus, the 
Board's decision to assign a new rating was properly based on 
the regulations governing the resumption of discontinued 
payments after failure to report for a VA examination.  See 
also 38 C.F.R. § 3.501 (1981-1984) (the effective date of 
discontinuance of compensation will be the earliest of the 
dates stated in this section; where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit; for resumption after 
failure to report for a VA examination, see 38 C.F.R. § 
3.655) (a July 1983 amendment found in 48 Fed. Reg. 34473 did 
not apply to any portion of the regulation addressing failure 
to report for examinations).

Also, the representative argues that in its December 1984 
decision the Board failed to address an issue that was 
perfected (whether the reduction was correct) and failed to 
correct a procedural error made by the RO when it 
discontinued and failed to reinstate the Veteran's 
compensation at 100 percent.  She argues that the Veteran 
filed a notice of disagreement with the discontinuance (the 
December 1981 decision letter) in February 1982 and a 
statement of the case should have been issued by the RO.  She 
contends that the Board should have returned the case to the 
RO for completion of the administrative process on the 
propriety of the discontinuance.  The Board disagrees.  There 
was no corresponded received from the Veteran within one year 
of the December 22, 1981 letter from the RO that expressed 
disagreement or dissatisfaction with that decision.  See 38 
C.F.R. § 19.113 (1981).  The correspondence referenced by the 
Veteran's representative, although it was received in 
February 1982, was dated and signed by the Veteran on August 
24, 1981, prior to the issuance of the December 1981 decision 
letter.   It was statement from the Veteran referencing the 
July 1981 examination notice and indicating that he was 
willing to report for a VA examination and that he did not 
want his payments stopped.  There was no expression of 
dissatisfaction or disagreement with the December 1981 
decision in fact, the Veteran had not received the December 
1981 decision at the time he wrote the statement.  See 38 
C.F.R. § 19.113 (1981).  

Likewise, the Report of Contact dated in February 1982 did 
not mention or express dissatisfaction or disagreement with 
the December 1981 decision.  Rather, the Veteran called 
asking about a missing compensation check.  The RO staff 
"learned from the machine" that he was suspended for 
missing an examination.  The Veteran indicated that it was 
his understanding that the examination was scheduled in 
Alaska and that he had only learned of it after he was back 
home.  Again, there was no expression of dissatisfaction or 
disagreement with the December 1981 decision which stated 
that his payments were discontinued because he did not report 
for his scheduled examination.  To the contrary, the Veteran 
acknowledged that he did not report for the examination 
scheduled in Alaska.  While he was upset about losing his 
income, he asked to be scheduled for an examination.  

None of the correspondence submitted by the Veteran within 
one year of the December 22, 1981 letter referenced that 
decision or expressed dissatisfaction or disagreement with 
it.  Correspondence received after the issuance of the April 
1982 rating decision specifically disagreed with the April 
1982 decision and argued that the Veteran's disability was 
more severe than it was currently rated and that the March 
1982 VA examination was inadequate.  The Veteran did not 
mention the December 1981 decision or contend that his 
compensation was wrongly terminated.  Instead, he 
acknowledged that he failed to report for the VA examination 
scheduled in December 1981.  As discussed above, he did not 
have an adequate reason for failing to report for this 
examination.  As the Veteran did not submit a notice of 
disagreement with the December 1981 decision, a statement of 
the case was not warranted and that issue was not properly 
before the Board in December 1984.

VA accepted the Veteran's February 1982 statement as a 
request for a new VA examination.  Further, even if it could 
be construed as a notice of disagreement, as set forth above, 
the RO properly did not resume the payments.  Thus, there 
would not have been a manifestly different outcome even if 
this correspondence was accepted as a notice of disagreement 
with that action.  

The Veteran's representative also argues that the RO failed 
to provide the Veteran with notice of the March 25, 1982, 
rating decision.  However, this was a Deferred or Confirmed 
Rating Decision (i.e., notation for the file), and the 
Veteran was provided an appropriate letter on April 2, 1982.  
Regardless, 38 C.F.R. § 19.110 (1981) provided that while it 
is contemplated that the agency of original jurisdiction will 
give proper notice of the right to appeal and the time limit, 
failure to notify the claimant of his right to such appellate 
review or of the time limit applicable to a notice of 
disagreement or substantive appeal will not extend the 
applicable period for taking this action.

Further, the representative has argued that the February 1982 
letter was not a request to reopen his claim because there 
was no final adjudication on the matter of the discontinued 
award and the appellant was not seeking to resume benefits 
under 38 C.F.R. § 3.655 because resumption did not come into 
play until there was a final determination that the appellant 
had failed to attend an examination without adequate reason.  
Rather, the appellant was seeking to object to the RO's 
reduction of his rating pursuant to 38 C.F.R. § 3.343.  As 
set forth in detail below, 38 C.F.R. § 3.343 was 
inapplicable.  As previously addressed, the appellant did in 
fact fail to report for a VA examination without an adequate 
reason.  As such, the regulation governing that circumstance 
was in order to discontinue the benefits and then eventually 
resume the benefits, at a lower disability level.  As noted, 
even if he disagreed with that action, per the pertinent 
regulation, payments were properly not resumed and there 
would be no manifestly different outcome even if that claimed 
"disagreement" had been acted upon.  

(4)  One of the regulations relied upon by the appellant is 
explicitly inapplicable to this case

The appellant relies on paragraphs (a) and (b) of 38 C.F.R. § 
3.344 (1981-1984) to argue that the Board did not follow 
those procedures properly in reducing the appellant's 
evaluation.  However, paragraph (c) of that regulation 
explicitly provides that the provisions of paragraphs (a) and 
(b) apply to ratings which have continued for long periods at 
the same level (5 years or more) and do not apply to 
disabilities that have not become stabilized and are likely 
to improve.  38 C.F.R. § 3.344(c) (1981-1984).

The appellant's 100 percent rating was in effect for only 3 
years (and the rating was in effect for the third year only 
because the RO did not discontinue the compensation payments 
as early as it could have) and as discussed above, 
stabilization had not been established.  Indeed, the last 
sentence of paragraph (c) provides that with respect to 
disabilities that are not stabilized and are likely to 
improve, a reexamination disclosing physical or mental 
improvement in the veteran's condition will warrant a 
reduction in rating.  38 C.F.R. § 3.344(c) (1981-1984).  
Since the appellant's disability was not established as 
stabilized and had not been in effect for 5 years or longer, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are simply 
inapplicable to this case.


(5)  The regulation governing the continuance of total 
disability ratings is inapplicable here because the 
appellant's evaluation had been discontinued

The appellant argues that the Board's December 1984 decision 
was CUE because the procedures set forth in 38 C.F.R. § 3.343 
(1981-1984) governing the continuance of total disability 
ratings were not followed by the Board.  That regulation 
provides that total disability ratings warranted by the 
severity of the condition will not be reduced, in the absence 
of clear error, without examination showing material 
improvement in physical or mental condition.  38 C.F.R. 
§ 3.343(a) (1981-1984).  The appellant argues that the March 
1982 C&P examination report did not reflect material 
improvement in either his physical or mental condition.  In 
the pleading prepared by his former attorney for a different 
proceeding, the appellant stated that the provision of 38 
C.F.R. § 3.343 (1981-1984) should be applied before the 
provisions of 38 C.F.R. § 3.655 (1981-1984).  However, he 
cited to no legal authority for that position.

Indeed, the Board did not commit CUE in not applying the 
provisions of 38 C.F.R. § 3.343 (1981-1984) because those 
provisions simply are inapplicable to a case where the 
disability compensation payments have been discontinued due 
to failure to report for a VA examination.  The title of 38 
C.F.R. §3.343-namely, continuance of total disability 
ratings, shows that the provision applies to a total 
disability rating that is in effect and is continuing.  
However, as discussed above, the evaluation at issue here was 
discontinued as a result of a regulation that required such 
discontinuance.  Since there was no continuance of a total 
disability rating in this case in which the evaluation had 
been discontinued, 38 C.F.R. § 3.343 does not apply.  Cf., 
Jones v. West, 12 Vet. App. 98, 103 (1998) (for law as it 
existed in 1949, the Board correctly determined that the 
regulation governing procedures for changing a "running 
award" was not applicable to an award that had been 
abandoned, discontinued, or suspended under the applicable 
regulations).


(6)  To the extent the appellant's theories are factual 
arguments, they do not establish CUE

As part of the appellant's reliance on 38 C.F.R. § 3.344 
(which, as discussed above, is not applicable here), he 
argues that because the May 1979 rating decision states that 
the appellant has one to two episodes of syncope per month, 
and the RO stated in the April 1982 rating decision that the 
appellant experienced 1-2 episodes of syncope per month, the 
rating Board's December 1984 decision must assign the same 
total rating as was assigned in the May 1979 rating decision.  
Further, the appellant and his representative argue that a 10 
percent rating was not the highest rating available; rather, 
it is only the highest rating when the symptoms were only 
subjective which his were not.  These assertions are nothing 
more than arguments that the result should be different 
because the facts were not weighed properly.  A review of the 
May 1979 rating decision and the December  1984 decision 
makes clear that many more facts than the frequency of 
syncope events were addressed in both decisions.  Indeed, the 
appellant's June 2007 CUE motion acknowledges that many facts 
are relevant in assigning a disability rating.

In essence, the appellant disagrees with the manner in which 
the Board weighed or evaluated the facts before it in 
December 1984.  His argument that the Board failed to give 
enough weight to the frequency of the appellant's syncope or 
that his symptoms were only subjective is without merit and 
amounts to a disagreement with the Board's evaluation of the 
facts before it.  This does not constitute CUE.  Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See Fugo; see also  
Crippen.

Further, to the extent that the appellant argues that he had 
successfully appealed the matter of his "reduction," the 
appellant and his representative essentially argue that the 
"reduction" was improper as the appropriate regulations 
were not applied and the medical state of his disability did 
not warrant reduction.  As noted, the regulations that they 
advance were applicable are in fact inapplicable and the 
Board's decision to assign a new rating was properly based on 
the regulations governing the resumption of discontinued 
payments after failure to report for a VA examination.  The 
crux of the matter at issue is whether the appellant failed 
to report for the examination, which, as detailed above, he 
did fail to report without an adequate reason.  

To the extent that the 1984 Board decision did not reference 
all specific regulations, the absence of a specific reference 
to, or failure to cite, a controlling regulation does not 
mean it was not considered.  See generally VAOPGCPREC 6-92 at 
para. 6 (Mar. 6, 1992).  Failure to discuss regulations does 
not constitute CUE as there is nothing to suggest that, had 
there been a written discussion of such regulations, a 
different result would have ensued.  Crippen, 9 Vet. App. at 
421.

In addition, the appellant also refers to much medical 
evidence that did not exist at the time of the December 1984 
Board decision.  For example, he cites to Dr. G.'s September 
1997 medical opinion and he often refers to his 18 years of 
symptoms since the Board's decision.  Review for CUE in a 
prior Board decision, however, must be based on the record 
and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b)(1).  Thus, none of the later evidence 
about the appellant's condition can be considered here.

He also argues that because some of the appellant's inservice 
records were burned in a fire, all of the facts were not 
before the Board when it reached its December 1984 decision.  
However, service connection had already been awarded to the 
appellant in an earlier claim, so that the Board's concern in 
its December 1984 decision was the proper rating of the 
appellant's disability since January 1982, which no inservice 
records would address.  In any event, although the appellant 
raises that argument, he does not address what facts might 
have been in those records that were not available to the 
Board.  The Board did not commit CUE in deciding the 
appropriate disability rating for a period of time subsequent 
to the appellant's service treatment records.

The Veteran's representative also argues that the Veteran had 
been awarded a 100 percent rating in 1979 and that final 
decision could only be undone if it was the result of CUE.  
She contends that the Board made no CUE finding in 1984 and 
that it committed legal error by simply overruling the 100 
percent rating assigned in 1979.  As discussed in detail 
above, the appellant's compensation benefits were properly 
terminated because he failed to report for VA examination 
without adequate reason in December 1981.  The only issue 
before the Board, and decided by the Board, in 1984 was 
whether he was entitled to a disability rating in excess of 
10 percent for his service-connected post-concussion 
syndrome.   


Conclusion

The December 1984 Board decision was based on the record and 
the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


ORDER

The motion for revision of the December 1984 decision of the 
Board denying an evaluation in excess of 10 percent for post-
concussion syndrome on the basis of CUE is denied.


                       
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



